Citation Nr: 1642901	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  07-24 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to an effective date prior to March 15, 2005, for the grant of a 10 percent disability rating for service-connected laceration scars of the head and face.

2.  Entitlement to an effective date prior to March 15, 2005, for the grant of a 30 percent disability rating for service-connected left hand wound with limited flexion of fingers.

3.  Whether there was clear and unmistakable error (CUE) in a May 1970 rating decision that granted service connection for laceration scars of the head and face effective December 20, 1969 and assigned a noncompensable disability rating.

4.  Whether there was CUE in a May 1970 rating decision that granted service connection for residuals of a left hand wound with a 10 percent disability rating, as well as May 1975 and October 2002 rating decisions that continued the 10 percent disability rating.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty with the United States Army from December 1967 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran requested a personal hearing before the Board, but later withdrew this request.  See April 2010 communication from Veteran.  The case was then remanded by the Board in September 2011.  

The issues of entitlement to an effective date earlier than March 15, 2005, for the grant of a 10 percent disability rating for service-connected laceration scars of the head and face and entitlement to an effective date earlier than March 15, 2005, for the grant of a 30 percent disability rating for service-connected left hand wound with limited flexion of fingers are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a May 1970 rating decision, the RO granted service connection for laceration scars of the head and face and assigned an initial noncompensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800.

2.  In a May 1970 rating decision, the RO granted service connection for a left hand wound with residual mild limitation of flexion of the fingers and assigned an initial 10 percent disability rating under 38 C.F.R. § 4.73, DC 5309.

3.  The May 1970 rating decision was consistent with and reasonably supported by the evidence then of record, as well as existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcomes.

4.  In a May 1975 rating decision, the RO continued the 10 percent disability rating for left hand wound residuals under 38 C.F.R. § 4.73, DC 5309. 

5.  The May 1975 rating decision was consistent with and reasonably supported by the evidence then of record, as well as existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.

6.  In an October 2002 rating decision, the RO continued the 10 percent disability rating for residuals of a left hand wound under 38 C.F.R. § 4.73, DC 5309. 

7.  The October 2002 rating decision was consistent with and reasonably supported by the evidence then of record, as well as existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome

CONCLUSIONS OF LAW

1.  The May 1970 rating decision that assigned an initial noncompensable disability rating for service-connected for laceration scars of the head and face did not involve CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

2.  The May 1970 rating decision that assigned an initial 10 percent disability rating for service-connected left hand wound with residual mild limitation of flexion of the fingers did not involve CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

3.  The May 1975 rating decision that continued the 10 percent disability rating for service-connected left hand wound with residual mild limitation of flexion of the fingers did not involve CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

4.  The October 2002 rating decision that continued the 10 percent disability rating for service-connected left hand wound with residual mild limitation of flexion of the fingers did not involve CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court) has held that reversal or revision of prior decisions due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the Veterans Claims Assistance Act of 2000 (VCAA) and consequently, the notice and development provisions of the VCAA do not apply in CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  Moreover, as a CUE analysis depends upon the evidence and information of record at the time of the original decision, there is no assistance which can be provided at this time.  No additions to the record may be considered.

Law and Analysis

The Veteran has made allegations of CUE in prior final rating decisions in May 1970, May 1975, and October 2002 which, in pertinent part, denied higher disability ratings for service-connected laceration scars of the head and face and service-connected left hand wound residuals.

Previous determinations that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

The Court has provided a three-part test to determine if there was CUE in a prior decision, as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (affirming that CUE must be outcome determinative).  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993), citing Russell, 3 Vet. App. at 313-14.  

A claim that the evidence was not properly weighed or evaluated cannot constitute CUE, and the allegation of CUE must specifically state what error occurred and how the outcome would have been manifestly different.  Where a claimant fails to reasonably raise a CUE claim as set forth above, there is no requirement to address the merits of the issue.  Fugo, 6 Vet. App. at 45. 

In other words, if the error alleged is not the type of error that, if true, would be CUE on its face; or if the claimant is only asserting disagreement with how the RO evaluated the facts before it; or if the claimant has only alleged a failure on the part of VA to fulfill its duty to assist; or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a manifestly different result, then the claim should be denied or the appeal to the Board dismissed.  Simmons v. Principi, 17 Vet. App. 104 (2003).

I.  Whether CUE is present in a May 1970 rating decision that assigned an initial noncompensable disability rating for service-connected laceration scars of the head and face.

In the May 1970 rating decision, the RO, in pertinent part, granted service connection and assigned initial noncompensable disability rating for laceration scars of the head and face under 38 C.F.R. § 4.118, DC 7800.  In doing so, the RO noted that service records showed that the Veteran was involved in an automobile accident in February 1969 and received multiple lacerations of the head and face.  The RO also noted that because the Veteran had not filed a claim for these lacerations, they were not examined during a VA examination in April 1970.  The Veteran did not appeal the May 1970 rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The Veteran now contends that the May 1970 rating decision is clearly erroneous in failing to assign a compensable disability rating for the head and facial scars.  He argues that service treatment records show that he sustained multiple facial and head lacerations in a February 1969 automobile accident and that the scars were described as "cosmetically deforming."  The Veteran asserts that there is essentially no other contemporaneous probative evidence regarding this condition.  Thus VA thus incorrectly applied relevant regulations in assigning the noncompensable evaluation as the probative evidence supported the conclusion that he suffered from more than a "slight" disability.  Moreover, the existence of this error is undebatable, and, but for this error, at least a 10 percent evaluation would have been assigned. 

The rating criteria for disfigurement of the head, face and neck in effect in May 1970 provided for a noncompensable evaluation for slight disfigurement, a 10 percent evaluation for moderate disfigurement, a 30 percent evaluation for severe disfigurement producing a marked and unsightly deformity of eyelids, lips, or auricles and a 50 percent evaluation for repugnant deformity of one or both sides of the face.  38 C.F.R. § 4.118, DC 7800.  

Evidence of record at the time of the May 1970 rating decision included service treatment records, which show the Veteran was involved in an automobile accident in February 1969 and was hospitalized for his injuries.  The hospital records show that multiple lacerations were noted on the scalp, face and nose.  The final diagnosis was "lacerations, facial, multiple, healed, cosmetically deforming."  On his original claim for benefits received in January 1970, the Veteran did not claim service connection for facial or head scars.  When examined by VA in April 1970, the Veteran's focus was primarily confined to his left wrist injury with no mention of the scars and they were not specifically addressed at that time.  However, the examiner did indicate that there were no significant abnormalities of the skin.  

After a complete and thorough review of the record, the Board finds there was no CUE in the May 1970 decision regarding the assignment of a noncompensable rating for the Veteran's head and facial scars.  The RO relied on accurate facts, including the evidence of in-service description of the lacerations.  While the evidence then of record shows the scars were considered cosmetically disfiguring, there was no indication of the degree of disfigurement caused by the scars.  In the absence of evidence clearly showing the scars of the head and face were at least moderately disfiguring, the Board finds that reasonable minds could differ on the level of disability most nearly approximated by the Veteran's symptoms.  For these reasons, the Board finds that there was a tenable basis for assigning a noncompensable evaluation for the head and facial laceration scars and that the decision to do so was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105; Damrel at 242; Russell at 310.

In short, the Board concludes that the May 1970 rating decision constituted a reasonable exercise of rating judgment under the law as it then existed.  That the Veteran would have the Board weigh the evidence differently, or even if the Board would have decided differently, does not create a basis for finding CUE.  The May 1970 judgment regarding the assignment of the noncompensable disability rating for head and face scars will not be disturbed now by finding CUE.  The Board notes that the determinative question in this case is not whether it would have been reasonable for an adjudicator to have assigned a noncompensable evaluation for the Veteran's service-connected head and face scars in May 1970.  Rather, the question is whether, given the law extant at the time and the evidence then of record, it is absolutely clear that a different result should have ensued.  Here, for the reasons stated above, the Board must answer that question in the negative. 

II.  Whether CUE is present in a May 1970 rating decision that assigned an initial 10 percent disability rating for service-connected residuals of a left hand wound, as well as May 1975 and October 2002 rating decisions that continued the 10 percent disability rating.

In the May 1970 rating decision, the RO, in pertinent part, granted service connection and assigned an initial 10 percent disability rating for left hand wound with residual limitation of flexion of the fingers under 38 C.F.R. § 4.73, DC 5309.  This 10 percent disability rating was continued under this diagnostic code in rating decisions dated in May 1975 and October 2002.  The Veteran did not appeal these rating decisions and they became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In this case, the Veteran believes that the RO's May 1970 assignment and May 1975 continuation of a 10 percent rating, under 38 C.F.R. § 4.73, DC 5309, for his service-connected left hand wound residuals, constituted CUE, because the evidence of record at that time supported a higher rating.  He also believes the October 2002 rating decision constituted CUE by not providing a separate disability rating under 38 C.F.R. § 4.124, DC 8512 for residual nerve impairment arising from his left hand injury in service.

The Board first turns to the May 1970 assignment of an initial 10 percent disability rating to the Veteran's left hand injury residuals.  The pertinent law and regulatory criteria in effect at that time shows that under DC 5309, impairment to Muscle Group (MG) IX was to be rated on limitation of motion, with a minimum, rating of 10 percent to be assigned.  38 C.F.R. § 4.72.

Evidence of record at the time the May 1970 rating decision, included service treatment records which show the Veteran was hospitalized in December 1968 for injuries sustained when he was struck by a machete.  The hospital records note that he sustained a laceration to the left wrist involving the involving the 2nd, 3rd, 4th and 5th fingers with resultant limited movement of the finger joints.  A repair of the extensor tendons was performed.  The Veteran was discharged from the hospital after three weeks and transferred for physical therapy.  He had no complaints of pain, but had difficulty flexing his fingers.  

An entry dated in March 1969 shows the Veteran had an S-shaped scar over the left wrist in the dorsal aspect.  There was 30 degrees of dorsiflexion, 20 degrees of volar flexion with normal lumbar and radial deviation.  Finger extension of the MP joints was 20 degrees from the neutral position to 10 degrees flexion.  There was total of 30 degrees of flexion and extension in the MP joints.  The Veteran was unable to make a fist but was able to oppose all finger to his thumb.  Neurologically he was intact.  

Re-evaluation of the left hand in October 1969, shows continued inability to completely close left hand because of pain in the PIP and DIP joints when nearly completely flexed.  The Veteran had normal sensation and could pick up small objects but could not hold a baseball bat.  Examination revealed a well-healed left hand scar on the dorsum of the wrist on the radial side.  He had good strong extension of all digits the left hand.  There was no sensory loss or muscle atrophy.  Flexion of all digits at MP, PIP, and DIP joints, but could not completely make a closed fist because of tightness of the dorsal tendon repair.  The Veteran could grasp small objects and large items but could not make a good circle to hold round objects.  The clinical impression was minor grip deficit left hand secondary to extensor tendon repair.  

A post-service April 1970 VA examination showed extension of the fingers was normal, but there was mild limitation of flexion of fingers 2-5 and the Veteran was unable to fully make a fist.  There was no atrophy and no limitation of motion of the wrist.  All movements were complete in all planes and were without symptoms.  There was a well-healed scar on the dorsum of the left wrist measuring 2.5 x .25 inches.  X-rays of the left wrist joint and hand were essentially negative.  

Based on the overall disability picture presented, the Board finds there was a tenable basis for that decision, which assigned an initial 10 percent rating for the Veteran's left hand injury residuals under DC 5309 based on limitation of motion.  There is no indication that incorrect facts were before the RO in May 1970 or that it incorrectly applied the relevant statutory or regulatory provisions by doing so.  This decision is adequately supported by the service treatment records and the April 1970 examination report available to the RO at that time.  The RO applied the correct rating criteria (DC 5309) in evaluating the Veteran's symptoms.  More to the point, review of the evidence then of record, as well as the regulations then in effect, does not lead to the conclusion that the May 1970 decision assigning a 10 percent rating for limitation of motion was undebatably erroneous.  38 C.F.R. § 3.105; Damrel at 242; Russell at 310.

Here, the Veteran is clearly expressing a disagreement over how the facts were weighed and evaluated in May 1970, which does not constitute a factual or legal basis for a CUE claim.  In fact the Veteran's representative has already acknowledged that the Veteran is generally arguing that VA improperly weighed or considered evidence with regard to the May 1970 rating decision.  See Informal Hearing Presentation, dated August 11, 2011.  Therefore, the Board finds that the criteria for the assignment of a 10 percent disability rating in an award of service connection for left hand injury residuals on the basis of CUE have not been met.  

Turning to the Veteran's contention that the continuation of the 10 percent rating for his left hand injury residuals under DC 5309 in May 1975 also constituted CUE.  The rating criteria then in effect for MG IX injury under DC 5309 are not significantly different from the regulations applicable in 1970.

Evidence of record at that time included a May 1975 VA examination report which shows the Veteran's reports of left hand weakness and an inability to close the hand completely.  The physical exam revealed dorsiflexion and palmar flexion of the wrist to 45 degrees.  There was flexion to 90 degrees of the middle phalanx (MP) and proximal interphalangeal joints (PIP) of the fingers and full extension of all joints.  The Veteran lacked 5 degrees of flexion of the distal interphalangeal joints (DIP) due to tendon laceration.  The examiner noted there were functional limitations.  A scar measuring a total of 4.5cm was noted on the mid dorsal aspect of the hand. 

In this case, the Veteran has not raised, nor has the record suggested, any error of fact or law which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  There is no indication from the record that the correct facts, as they were known at the time of the May 1975 decision, were not before VA; that the statutory or regulatory provisions extant at that time were incorrectly applied; or that an undebatable error was rendered of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  

Here, the Board finds that the overriding reason that the May 1975 RO decision did not involve CUE is that the Veteran simply disagrees as to how the medical evidence which was before VA in May 1975 was evaluated.  As noted above, the Veteran's representative has already acknowledged that the Veteran is generally arguing that VA improperly weighed or considered evidence with regard to the May 1975 rating decision.  See Informal Hearing Presentation, dated August 11, 2011.  Such disagreement with the way that VA evaluated the evidence in 1975 does not, the Board finds, constitute CUE.

The Board next turns to the Veteran's contention that the RO's continuation of the 10 percent rating under 38 C.F.R. § 4.73, DC 5309 (2002) for his service-connected left hand injury residual in an October 2002 rating decision constituted CUE.  He asserts that VA incorrectly applied the extant law and regulations.  Specifically, he argues that findings from a July 2002 VA examination report showed both loss of strength and loss of sensation and that VA failed in its requirement to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  Referencing 38 C.F.R. § 4.55(a), the Veteran believes that a minimum 10 percent rating under DC 5309 (for loss of strength) along with a minimum 20 percent rating under DC 8512 (for loss of sensation) was warranted, based on the findings of the July 2002 report.  

The rating criteria then in effect under DC 5309 for a MG IX injury are the same as those that are in effect today, and are not significantly different from the regulations applicable in the 1970s.

Evidence before the RO in October 2002, included the Veteran's May 2002 request for a reevaluation of his disability rating, based on the belief that his injury was much more disabling that 10 percent.  He reported that after the in-service tendon repair his hand was "locked" in position and that he could not touch his thumb to any finger.  Despite months of therapy and a second operation his hand never regained its original strength and flexibility along with much pain.  He was unable to hold a screwdriver or chisel or other such tool and could no longer work construction jobs, which limited his employment options.

During VA examination in July 2002 the Veteran reported gradually worsening loss of function of the hand with pain over the dorsal aspect of the hand of 6/10, which is unrelated to activity.  He also reported an inability to make a tightly closed fist, abnormal grip strength, and mild numbness over the entire hand extending to the tips of the fingers where it is more marked and up to the wrist.  As a result the Veteran had difficulty grasping and holding small objects.  He also had difficulty with larger objects such as golf clubs, tools, doorknobs, and large jars.  

The physical exam showed full range of motion and extension of all finger joints.  Your grip strength was noted to be slightly decreased at 4.5/5.  He was able to make a fist, but unable to do so tightly.  There was some decrease in pain and temperature beyond the wrist, in both the volar and dorsal aspects of the hand.  There was gradient on the volar aspect of the hand with increasing loss of sensation beginning at the base of the fingers and extending downward to the tips of the fingers.  There was a semicircular scar over the mid dorsal aspect of the left hand extending up to the wrist for 4.5 cm total length.

To the extent the Veteran is actually arguing the RO should have awarded a higher disability evaluation, this is ultimately a question of interpretation, and as noted above, an assertion that the RO improperly weighed and evaluated the evidence does not meet the standard for CUE.  It appears that at the time of its decision in October 2002, the RO had access to and reviewed all the evidence relevant to the Veteran's claim.  He has not identified any relevant evidence that was not before the RO in October 2002 that might, if presented, have resulted in a different outcome.  In any event, viewing the medical evidence, including the findings of the 2002 medical examiner, as a whole, the Board finds that reasonable minds could differ on the level of disability most nearly approximated by the Veteran's left hand symptoms.  The Board does not find that the continuation of the 10 percent rating unambiguously erroneous.  

The Veteran has also proposed that the RO erred by not awarding a separate disability rating under 38 C.F.R. § 4.124, DC 8512, which rates peripheral nerve impairment of the lower radicular group (all intrinsic muscles of hand, and some or all of flexors of wrist and fingers), in addition to the diagnostic code for rating muscle injuries of the forearm (intrinsic muscles of the hand)set forth under DC 5309 at 38 C.F.R. § 4.73.  However, in making this argument, the Veteran ignores the regulatory prohibitions against pyramiding.  Under 38 C.F.R. § 4.14, evaluation of the same disability under various diagnoses is to be avoided.  The Veteran cannot be compensated more than once for the symptoms of his disability.  In addition, 38 C.F.R. § 4.55(a) does not allow combined ratings for muscle injuries and peripheral nerve paralysis for the same part unless different functions were affected.  

Here, DC 5309, the muscle injury diagnostic code used by the RO to rate the Veteran's left hand injury residuals, contemplates the Veteran's ability to perform grasping and delicate manipulative movements.  To award additional compensation under DC 8512 for the Veteran's loss of sensation, which would presumably inhibit his ability to perform grasping and delicate manipulative movements, would be compensating the Veteran twice for similar symptoms.  As a result of the injury residuals affecting the same functions of the left hand, the Board finds the RO's decision not to assign a separate disability rating under DC 8512 cannot be considered an error.  At the very least, it cannot be said that there was an undebatable error of law on the part of the RO, under the strict standard that is required to establish CUE.  

The Board has considered the Veteran's allegations.  However there is no indication that the finding in the October 2002 rating decision ignored facts or misapplied the law in existence at that time.  Accordingly, the Board finds that the Veteran has not raised, nor has the record suggested, any error of fact or law which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  Therefore, the Board finds that the criteria for the assignment of a higher and/or separate disability rating for service-connected left hand injury residuals with limitation of finger flexion on the basis of CUE have not been met.  

In summary, breaches in the duty to assist and disagreements with how the evidence was weighed do not rise to the level of CUE.  The facts as they were known to VA when the rating decisions were issued were before the RO, and there is no indication that the decisions in question failed to correctly apply the statutory and regulatory provisions extant at those times.  Thus, the May 1970, May 1975, and October 2002 rating decisions were not the product of CUE, and the appeal is denied. 

ORDER

The May 1970 rating decision which assigned an initial noncompensable disability rating for laceration scars of the head and face under 38 C.F.R. § 4.118, DC 7800 did not contain CUE; the appeal is denied.

The May 1970 rating decision which assigned an initial 10 percent disability rating for residuals of a left hand wound with limited flexion of the fingers under 38 C.F.R. § 4.73, DC 5309 did not contain CUE; the appeal is denied.

The May 1975 rating decision which continued the Veteran's 10 percent disability rating for residuals of a left hand wound with limited flexion of the fingers under 38 C.F.R. § 4.73, DC 5309 did not contain CUE; the appeal is denied. 

The October 2002 rating decision which continued the Veteran's 10 percent disability rating for residuals of a left hand wound with limited flexion of the fingers under 38 C.F.R. § 4.73, DC 5309 did not contain CUE; the appeal is denied. 

REMAND

The Veteran representative notes that medical records from January 4, 2005 through November 27, 2006, referenced in a December 2006 rating decision, are not actually contained in the claims file.  Most importantly it does not appear that the claims file contains any medical records from March 2004 through the Veteran's date of claim, March 2005.  

Without being able to review the relevant records from the one-year period prior to the Veteran's increased rating claim (March 15, 2004 to March 15, 2005), the Board cannot determine whether a factually ascertainable increase occurred during this period.  38 C.F.R. § 3.400(o)(2).  As such, the claims must be remanded to obtain any VA treatment records relating to the left hand and facial head scars from the one-year period prior to March 2005.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims files any outstanding VA treatment records relating to the Veteran's head and facial scars and his left hand wound residuals from March 15, 2004 to March 15, 2005, all attempts to obtain these records should documented in the claims file.  If the AOJ is unable to obtain any additional V treatment records, this must be noted in the claims file and the Veteran and his representative must but notified.  

2.  After completed the above action the Veteran's claims should be readjudiated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board (Board) or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


